 Case 3:20-cr-01188-JLS Document 63 Filed 02/26/21 PageID.191 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                    Case No. 20cr1188-JLS
11                     Plaintiff,                 ORDER GRANTING MOTION
                                                  TO FILE A FORFEITURE
12         v.                                     ADDENDUM AND ORDER OF
                                                  CRIMINAL FORFEITURE
13   ELAN LEROY GWYNN,
14                     Defendant.
15
16        WHEREAS, in the Information, the United States charged the Defendant,
17 ELAN LEROY GWYNN (“Defendant”), with the violation of Title 49, United States
18 Code, Section 46505, in that Defendant, when attempting to board an aircraft, did
19 knowingly have in his property a concealed dangerous weapon, to wit: a Glock 19
20 replica ghost gun with a fifteen-round magazine loaded with eleven 9 millimeter
21 rounds of ammunition, that was and would have been accessible to him in flight; and
22        WHEREAS, on or about August 6, 2020, Defendant pled guilty before
23 Magistrate Judge Mitchell D. Dembin to the one-count Information; and
24        WHEREAS, on September 3, 2020 this Court accepted the guilty plea of
25 Defendant; and
26        WHEREAS, on February 24, 2021, a signed Forfeiture Addendum was sent to
27 the Court, along with an Ex Parte Motion for Leave to File a Forfeiture Addendum.
28 //
 Case 3:20-cr-01188-JLS Document 63 Filed 02/26/21 PageID.192 Page 2 of 3




 1 In this Addendum, Defendant consented to the forfeiture of all property seized in
 2 connection with this case, including, but not limited to:
 3               (1)   a Glock 19 replica ghost gun; and
 4               (2)   approximately eleven 9 millimeter rounds of ammunition; and
 5         WHEREAS, by virtue of the facts set forth in the Plea Agreement and
 6 Forfeiture Addendum, the United States has established the requisite nexus between
 7 the above assets and the offense; and
 8         WHEREAS, the assets to which Defendant pled are currently in the custody of
 9 the San Diego Police Department (SDPD); and
10         WHEREAS, the United States, having submitted the Ex Parte Motion and
11 Order herein to the Defendant through his attorney of record, to review, and no
12 objections having been received;
13         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
14         1.    The Government’s Ex Parte Motion for Leave to File a Forfeiture
15 Addendum is granted. The forfeiture addendum is directed to be filed by the Clerk of
16 Court and made a part of the record in this case.
17         2.    Based upon the guilty plea of the Defendant, all right, title and interest
18 of Defendant ELAN LEROY GWYNN in the gun and ammunition, which are
19 currently in the custody of the San Diego Police Department, are hereby forfeited to
20 the United States. The Court orders that the San Diego Police Department shall
21 dispose of these forfeited assets according to law, when no longer needed for
22 evidence:
23               (1)   a Glock 19 replica ghost gun; and
24               (2)   approximately eleven 9 millimeter rounds of ammunition.
25 //
26 //
27 //
28
                                         -2-                            20cr1188
 Case 3:20-cr-01188-JLS Document 63 Filed 02/26/21 PageID.193 Page 3 of 3




 1        3.     Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
 2 as to the Defendant at the time of sentencing and is part of the sentence and included
 3 in the judgment.
 4        IT IS SO ORDERED.
 5 Dated: February 26, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        -3-                            20cr1188
